United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4209
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal From the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Lloyd Louis Engler,                     *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: June 21, 2005
                                Filed: September 2, 2005
                                 ___________

Before MELLOY, HEANEY, and GRUENDER, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

       Lloyd Louis Engler was convicted on two counts of attempt to manufacture and
aid and abet the attempt to manufacture methamphetamine (mixture), one count of
possession and aiding and abetting possession of five grams or more of actual (pure)
methamphetamine with the intent to distribute, and one count of managing property
for the purpose of manufacturing methamphetamine. The district court1 sentenced
Engler to 121 months imprisonment for each count, five years of supervised release,
and a $2,000 fine, with sentences to run concurrently. Engler appeals, challenging

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
the sufficiency of the evidence and claiming that he was sentenced in violation of
Booker2 and the Sixth Amendment. We affirm.

                                 BACKGROUND

        On July 16, 2003, officers executed a search warrant on Engler’s farm after
receiving information that there was a methamphetamine lab on the premises. Burn
sites, containing the remnants of past cooks, including punctured Coleman fuel cans,
were found on the property. Officers seized 8.1 grams of pseudoephedrine, stripped
lithium batteries, starter fluid, drain opener, and Mason jars containing Coleman fuel
in a camper parked on the property. A propane tank with a blue-green tinted brass
fitting, suggesting contact with anhydrous ammonia, was near the camper. The
officers also found a purse containing the photo ID of Bonnie Bailey and mail
addressed to Bailey in the camper.

       On October 13, 2003, officers again conducted a search of Engler’s farm.
Officers found 3.76 grams of a methamphetamine mixture and a tube and lighter on
Engler’s person. In the kitchen of Engler’s farmhouse, the officers found an
eyeglasses case containing nine individual gem bags of methamphetamine mixture
totaling 7.86 grams. In a kitchen drawer, the officers found a large bag labeled
“Bonnie’s gem bags,” which contained more small plastic baggies. Similar packaging
material was also found in the bedroom where Bailey was staying. A purse in the
dining room contained pseudoephedrine pills, lithium batteries, and $410. In the
garage furnace, officers found punctured cans of starting fluid. More items associated
with the manufacture of methamphetamine, including tin foil, coffee filters,
containers of acid, Coleman fuel, a propane torch, and thermoses of anhydrous
ammonia were found in the machine shed. The remnants of a methamphetamine cook
were found in a Coleman cooler in the shed.


      2
       United States v. Booker, 125 S. Ct. 728 (2005).

                                         -2-
       Engler was charged with two counts of attempt to manufacture and aid and abet
the attempt to manufacture methamphetamine (mixture), in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(C), and 846; possession and aiding and abetting possession of
5 grams or more of actual (pure) methamphetamine with the intent to distribute, in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and managing property for the
purpose of manufacturing methamphetamine in violation of 21 U.S.C. § 856. Engler
was tried jointly with Bonnie Bailey.3

      At trial, Addie Bunting testified that she was addicted to methamphetamine,
and used it daily in 2002. She testified that Engler prepared to cook
methamphetamine several times in her presence. She saw Engler purchase
pseudoephedrine pills and strip lithium batteries in preparation for cooking
methamphetamine. Engler then went away to “cook” in the machine shed, the attic
of the house, or another location on the farm. He later returned with
methamphetamine to share. Bunting also testified that Engler and Bailey sometimes
sold methamphetamine.

       Leland Davis testified that he used methamphetamine with Engler and Bailey
five to ten times on the farm and purchased methamphetamine from Bailey. Davis
made arrangements to cook methamphetamine on the farm on two occasions,
producing a total of 9.5 grams of methamphetamine. In exchange for allowing the
cook to take place on the property, Davis gave Engler half of the methamphetamine
from each cook. Engler made similar arrangements with others who cooked
methamphetamine on the property. Davis testified that he saw evidence of other
cooks on the farm, but did not witness these other cooks. A third witness, Luke
Koehn, worked for Engler on the farm and used methamphetamine with Engler and
Bailey on a daily basis. Koehn estimated that he cooked methamphetamine with


      3
       Bailey’s conviction and sentence form the basis for her appeal, see United
States v. Bailey, No. 05-1026.

                                        -3-
Bailey at the farm about fifty times during 2002 and 2003. He saw Bailey cook
methamphetamine from beginning to end about twenty five times in various locations,
including the machine shed. Koehn testified that Engler would receive 1 to 2 grams
of the methamphetamine produced in return for allowing the cook on his property.
Koehn also testified that he saw the remnants of other cooks on the property.

      The jury convicted Engler on all charged counts. He was sentenced to 121
months of imprisonment, five years of supervised release, and fined $2,000. This
appeal followed.

                                   ANALYSIS

I. Sufficiency of Evidence

      Engler challenges the sufficiency of the evidence presented to support his
conviction on two counts: aiding and abetting the attempt to manufacture
methamphetamine on or about July 16, 2003, and possession and aiding and abetting
the possession of methamphetamine with intent to distribute on or about October 13,
2003. When reviewing the sufficiency of the evidence supporting a jury verdict, we
view the evidence in the light most favorable to the government and ask whether a
reasonable jury could have found the elements of the charged offense beyond a
reasonable doubt. United States v. McDougal, 137 F.3d 547, 553 (8th Cir. 1998).
After carefully reviewing the record, we find that there was sufficient evidence
presented to support a conviction for aiding and abetting the manufacture of
methamphetamine on July 16, 2003.

       The testimony at trial showed that Engler received a portion of the
methamphetamine produced in exchange for permitting methamphetamine cooks on
his property. Engler also produced and sold methamphetamine himself. A reasonable
jury could conclude that Engler knew his property was being used for

                                        -4-
methamphetamine manufacture, benefitted from the manufacture, and assisted the
production that took place on July 16, 2003 by making his property available for this
production. See United States v. Bertling, 370 F.3d 818 (8th Cir. 2004) (finding
sufficient evidence to deny minor participant status to defendant who assisted in
cooks, and allowed her home to be used for manufacture of methamphetamine ).

       Evidence was also sufficient to support the conviction for possession of
methamphetamine with intent to distribute. During the October 13, 2003 search of
the Engler farm, officers found 3.76 grams of methamphetamine on Engler.
Methamphetamine packaged for distribution was found in the main residence on the
kitchen counter in an eyeglasses case. Engler argues that this methamphetamine
belonged to Bailey. The eyeglasses case, however, was on a kitchen counter in the
residence Engler owned. Additional testimony that Bailey did not wear eyeglasses
suggests that the case, and its contents, were in Engler’s possession. The
methamphetamine was individually packaged in small gem bags, allowing the jury
to infer that it was intended for individual distribution. Witnesses also testified that
Engler sold and shared methamphetamine with them. A jury could reasonably infer
from these facts that Engler possessed the methamphetamine found and intended to
distribute it.

II. Sentencing Issues

       Finally, Engler argues that he was sentenced in violation of the Sixth
Amendment, because he was sentenced on the basis of a drug quantity not found by
the jury or admitted by the defendant. At sentencing, the court found that Engler was
responsible for quantities of methamphetamine and pseudoephedrine in excess of
those found by the jury.4 As a consequence, the court found that the appropriate


      4
      The jury convicted Engler only of possession with intent to distribute five
grams or more of actual methamphetamine, resulting in an offense level of 26. See

                                          -5-
offense level was 30, and the corresponding guidelines range was 97 to 121 months,
and imposed a guidelines sentence of 121 months. Engler properly objected at
sentencing to the court’s use of facts not found by a jury, citing Blakely v.
Washington, 542 U.S. 296 (2004). See United States v. Pirani, 406 F.3d 543, 549
(8th Cir. 2005) (en banc). The court declined to find the guidelines unconstitutional,
but indicated that a sentence based on the court’s discretion, considering the factors
listed in 18 U.S.C. § 3553(a), would also be 121 months.5 The court’s use of these
drug quantity findings in a mandatory guidelines system was error. See Pirani, 406
F.3d at 550. The government therefore bears the burden of showing that this error
was harmless. The government can meet this burden because the court stated that an
alternate sentence based on the court’s discretion would be identical to the sentence
actually imposed. See United States v. Archuleta, 412 F.3d 1003, 1006 (8th Cir.
2005). Although Engler objects to the use of judge-found facts in this alternate
sentence, this is not a Sixth Amendment violation in the context of an advisory
guidelines system. Booker, 125 S. Ct. at 764-65.

       While we agree that the government has met its burden of proving that the
Booker error is harmless, we pause to note our concern with the district court’s
process of arriving at the alternate sentence. The court’s alternate sentence was not
accompanied by any discussion of the statutory factors or their relationship to the
sentence imposed. Even after Booker, 18 U.S.C. § 3553(c) requires the district court
to state its reasons for the imposition of a particular sentence. For years this court has
emphasized the importance of this principle:



USSG § 2D1.1 (c)(7). The court based Engler’s sentence on 0.93 grams of actual
methamphetamine, 170.10 grams of methamphetamine mixture, and 39.20 grams of
pseudoephedrine.
      5
       The original transcript erroneously indicated that the alternate sentence was
120 months. This has been corrected, and we are satisfied that the district court’s
alternate sentence was 121 months.

                                           -6-
      In the interest of judicial economy, we urge sentencing courts to refer to
      the facts of each case and explain why they chose a particular point in
      the sentencing range. In addition to informing the defendant and public
      why the sentencing court picked a particular sentence, the court’s
      explanation ‘provides information to criminal justice researchers’ and
      ‘assists the Sentencing Commission in its continuous reexamination of
      its guidelines and policy statements.’ We believe tailored explanations
      by sentencing courts will preclude many appeals and pointless remands.

See, e.g., United States v. Dumorney, 949 F.2d 997, 998 (8th Cir. 1991) (citations and
quotations omitted).

       To a defendant, the sentencing proceeding is perhaps one of the most important
and grave life moments. It is the time that a person is faced with the prospect of
confinement for many years in a federal prison, often followed by an extended period
of supervised release. Given the Supreme Court’s clarification of what considerations
should guide sentencing decisions, we consider it a very small burden upon the
district court to explain its consideration of the § 3553(a) factors and their impact on
the sentence imposed. It ought not be the job of this court, nor the defendant, to
attempt to divine the motivation of the district court at sentencing in the penumbra
of the record.

       We are aware that the lack of reasons accompanying Engler’s alternate
sentence no doubt is a result of the considerable uncertainty at the time of sentencing
regarding the effect of Blakely on the guidelines, and do not fault the district court
in this case.




                                          -7-
                                   CONCLUSION

      After reviewing the entirety of the record, we are satisfied that Engler’s
conviction was sufficiently supported by the evidence, and the Booker error in this
case was harmless. Accordingly, we affirm Engler’s conviction and sentence.

GRUENDER, Circuit Judge, concurring.

       I concur in the judgment of the Court and all parts of the opinion except for that
part of the opinion expressing concern that the district court’s “alternate sentence was
not accompanied by any discussion of the statutory factors or their relationship to the
sentence imposed.” Supra p. 6. In my opinion, the sentencing record as a whole
reflects that the district court adequately complied with 18 U.S.C. § 3553(c).

       The Court is certainly correct that “[e]ven after Booker, 18 U.S.C. § 3553(c)
requires the district court to state its reasons for the imposition of a particular
sentence.” Supra p. 6. Also after Booker, “[t]he appropriate guidelines range . . .
remains the critical starting point for the imposition of a sentence under § 3553(a).”
United States v. Mashek, 406 F.3d 1012, 1016 n.4 (8th Cir. 2005). There is no
question that the district court announced, in open court, how it arrived at Engler’s
guidelines range. See 18 U.S.C. § 3553(a)(4). Further, when the district court
pronounced its initial guidelines sentence, it referred to the nature and circumstances
of the offense and the history and characteristics of the defendant. See 18 U.S.C. §
3553(a)(1). In other places during Engler’s sentencing, the concepts of drug
addiction and treatment, § 3553(a)(2)(D), the seriousness of the offense, §
3553(a)(2)(A), and the kinds of sentences available, § 3553(a)(3), were discussed.
I readily concede that the district court did not repeat these points when it pronounced
the alternative discretionary sentence, but such an exercise would have been
redundant. Indeed, Engler did not challenge on appeal the sufficiency of the district
court’s statement of reasons for the sentence imposed.

                                          -8-
       After Booker, it is especially critical that a sentencing court provide a
statement of reasons for its sentence when the sentence involves a guidelines
departure or when the court varies from the appropriate advisory sentencing
guidelines range based on one or more of the factors in 18 U.S.C. § 3553(a). This
approach reflects the fact that many of the § 3553(a) factors are accounted for by the
sentencing guidelines, see 28 U.S.C. § 994 (setting forth considerations for the
Sentencing Commission in establishing sentencing guidelines), as well as the fact that
a “sentence imposed . . . consistent with the now-advisory guidelines . . . is generally
indicative of reasonableness.” United States v. Shannon, 414 F.3d 921, 924 (8th Cir.
2005). Of course, when a party makes a specific argument for a departure or
variance, the district court should provide specific reasons for its ruling on that
argument to facilitate appellate review.
                        ______________________________




                                          -9-